Citation Nr: 1415136	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 15, 2011, for an award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  The transcript of the hearing has been reviewed and is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for PTSD was filed on May 26, 1994.  

2. The RO in New Orleans, Louisiana, initially denied the Veteran's claim for service connection for PTSD in a May 1995 rating decision, which advised the Veteran that her claim was denied as the evidence did not indicate any relationship between the Veteran's diagnosed PTSD and a verified in-service stressor incident. Notice of that decision was mailed to the Veteran's address of record.

3. In August 1995, the Veteran filed a written statement requesting a hearing "in reference to" the May 1995 rating decision.

4. In April 1996, the Veteran testified at a hearing before a Decision Review Officer (DRO), seated at the New Orleans RO. 

5. The New Orleans RO again denied the Veteran's initial claim for service connection in a June 1996 rating decision. Notice of that decision was mailed to the Veteran's address of record.

6. In October 1996, the Veteran's representative filed a timely Notice of Disagreement (NOD).

7. In November 1996, the RO issued a Statement of Case (SOC) to the Veteran's address of record.

8. In November 1996, the Veteran filed a handwritten and signed Substantive Appeal to the Board.

9. In a March 1998 decision, the Board denied the Veteran's initial claim for service connection for PTSD. The Board's decision was final when issued. 

10. In February 1999, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD and, in a June 1999 rating decision, the RO denied the application. The Veteran did not appeal this decision to the Board and it became final.

11. On May 23, 2002, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD.

12. VA subsequently did not issue a proper rating decision addressing the May 23, 2002 application prior to the issuance of an August 2012 rating decision, granting service connection for PTSD. 


CONCLUSION OF LAW

The criteria for an effective date of May 23, 2002, but no earlier, for the grant of service connection for PTSD have been met. 38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. § 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Here, the Veteran was provided with the relevant notice and information in a March 2012 letter, prior to the initial adjudication of the Veteran's claim. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). The Veteran not alleged any notice deficiency during the adjudication of her claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim arises from the Veteran's disagreement with an earlier effective date following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service treatment records, VA records, and identified private treatment records have been obtained and associated with the claims file. In keeping with the adjudicated claim for service connection, the Veteran was also provided with a VA medical examination that contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran testified at a Travel Board hearing before the undersigned AVLJ. The hearing was adequate as the AVLJ explained the issue. Moreover, the AVLJ and the Veteran's representative gave a thorough description of possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Earlier Effective Date

The effective date of a grant of service connection is governed by 38 U.S.C.A. 
§ 5110 as implemented by 38 C.F.R. § 3.400. 38 U.S.C.A. § 5110(a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release." 

The regulation implementing 38 U.S.C.A. § 5110 provides that the effective date of an evaluation and award of compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from active service; otherwise it shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(i)(2). 

Analysis

On November 15, 2011, the Veteran filed an application to reopen a previously denied claim for service connection for PTSD. In an August 2012 rating decision, the RO granted the Veteran's application to reopen service connection for PTSD and granted the underlying claim, effective November 15, 2011, the date of the filing of the Veteran's application. The Veteran essentially claims that VA should have awarded service connection for PTSD effective from May 26, 1994, the date of her original diagnosis for PTSD. 

Briefly reviewing the procedural history of this matter, on May 26, 1994, the Veteran filed a claim for service connection for PTSD. Subsequently, in a March 1995 VA medical examination report, the Veteran indicated that she had developed PTSD due to stressful events during service. In a May 1995 rating decision, the RO in New Orleans, Louisiana, denied the Veteran's claim for service connection for PTSD. In that decision, the New Orleans RO specifically advised the Veteran that her claim was denied as the evidence did not indicate any relationship between the Veteran's diagnosed PTSD and a verified in-service stressor incident, as required by VA regulations. Notice of that decision was mailed to the Veteran's address of record.

In August 1995, the Veteran wrote a statement to the New Orleans RO, requesting a hearing "in reference to" the May 1995 rating decision. In accordance with the Veteran's request, in April 1996, the Veteran testified at a hearing before a Decision Review Officer (DRO), seated at the New Orleans RO. 

Having considered the evidence, to include the April 1996 testimony, the New Orleans RO again denied the Veteran's initial claim for service connection in a June 1996 rating decision. Notice of that decision was mailed to the Veteran's address of record.

Subsequently, in October 1996, the Veteran's representative from the Disabled American Veterans filed a timely NOD with the June 1996 rating decision. In November 1996, the New Orleans RO issued an SOC to the Veteran's address of record. In November 1996, the Veteran filed a handwritten and signed Substantive Appeal to the Board. 

In a March 1998 decision, the Board issued a decision, denying the Veteran's claim for service connection for PTSD. Board decisions are final when issued. To appeal, the Veteran must file a claim to Court. The Veteran did not appeal the decision to the Court. Instead, in a January 1999 written statement filed at the New Orleans RO, the Veteran stated that she wished to file a "notice of disagreement" with VA's decision. In this statement, the Veteran reiterated her contention that she had developed PTSD due to stressful events in service. In keeping with VA regulations, the New Orleans RO adjudicated the Veteran's "notice of disagreement" as an application to reopen a previously denied claim for service connection for PTSD. In a June 1999 rating decision, the New Orleans RO denied the Veteran's application to reopen service connection for PTSD. The New Orleans RO issued a copy of this decision to the Veteran's address of record.

On May 23, 2002, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD with the New Orleans RO. In December 2002, the New Orleans RO issued a letter to the Veteran stating that they were denying application to reopen service connection for PTSD. Yet, in this letter, the New Orleans RO did not offer a coherent explanation for this determination. Instead, the RO wrote that the claim was denied because the Veteran did not have any wartime service and did not meet the other criteria required for the award of a nonservice-connected pension. The New Orleans RO did not subsequently issue a proper rating decision, explaining their reasons for denying the Veteran's May 23, 2002 application. On November 15, 2011, the Veteran filed an application to reopen service connection for PTSD at the Waco RO. In August 2012, the Waco RO issued a rating decision, reopening and granting the claim for service connection for PTSD, effective November 15, 2011. 

As noted above, the Veteran essentially contends that VA should have awarded service connection for PTSD effective from May 26, 1994, the date of the filing of her original claim for service connection for PTSD. In a March 2013 Substantive Appeal to the Board, the Veteran stated that she deserved "back pay to when I first applied." In a March 2013 written statement, the Veteran indicated that VA should award her claim for an earlier effective date back to 1994 due to the "turmoil" she had experienced during service. She wrote that VA was being "totally insensitive" to "not even go back on when I filed this claim." She stated that to deny her an earlier effective date would "be an injustice for the mental and physical anguish I endured all these years."

At the August 2013 Travel Board hearing, the Veteran stated that she should have been granted service connection for PTSD in 1994 because "that's when I first saw the doctor." When asked by her representative what happened after she filed her initial claim for service connection in 1994, the Veteran replied "they denied me the first time." When asked why her initial claim for service connection was denied, the Veteran stated "I never got no specific reason why." When asked if she ever "knew why they denied you the first time," the Veteran responded, "no." When asked if she filed an appeal with that decision, the Veteran stated that a VA doctor who was treating her for her psychiatric disorders filed the appeal for her. When asked how she knew this, the Veteran replied that "she told me she did." When asked if she had ever signed an appeal of that initial denial, the Veteran responded "I signed something, but I never, I never received anything." The Veteran stated that the same VA doctor submitted another claim in 1996, but "I never received no written anything" after the filing. Yet, when asked if the 1996 claim had been denied, the Veteran said that it was, but "they never told me why I was denied." When asked about the October 1996 NOD and November 1996 SOC included in the claims file, the Veteran stated that she had never received any of those documents. The Veteran stated that she filed the Substantive Appeal to the Board with the help of the VA doctor in 1996. 

Having reviewed the record of evidence, the Board finds that the criteria for an effective date of May 23, 2002, but no earlier, for the grant of service connection for PTSD have been met. The record clearly indicates that the Veteran filed an application to reopen the previously denied claim for service connection for PTSD on May 23, 2002. The record also indicates that VA did not issue a proper rating decision addressing that application prior to the filing of the Veteran's November 15, 2011 application to reopen service connection and the subsequent issuance of the August 2012 rating decision, granting service connection for PTSD. As the May 23, 2002 application had not been adjudicated at the time of the issuance of the August 2012 rating decision, granting service connection for PTSD, the effective date for the granting of service connection for PTSD is May 23, 2002, the date of VA's receipt of that application. 38 C.F.R. § 3.400(b)(i)(2). 

The Board also finds that the criteria for an effective date prior to May 23, 2002 have not been met. The Veteran contends that the effective date should be May 26, 1994, the date of the filing of her initial claim for service connection for PTSD. At the August 2013 Travel Board hearing, the Veteran stated that she was aware that the RO denied her initial claim, but also reported that the RO her never explained to her the reasons for its denial. Moreover, the Veteran stated that her VA doctor filed her appeals, but that she had never received any documentation from the New Orleans RO in response.  

A long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). This presumption of regularity applies to both the employees of VA and the United States Postal Service.

The Veteran stated that, while she knew that the RO denied her May 1994 claim, VA never provided her with any specific reasons for the denial. Yet, in the May 1995 rating decision, denying the Veteran's claim for service connection, the New Orleans RO specifically listed the evidence of record and explained its reasons for denying the claim. The record contains a copy of a cover letter, indicating that a copy of this decision was issued to the Veteran at her address of record. Therefore, as there is no clear evidence to the contrary, the Board must assume that this rating decision was promptly processed and delivered after it was mailed. Moreover, in a request for a DRO hearing filed with the New Orleans RO in August 1995, the Veteran specifically referred to "my rating decision," indicating that she had received that copy. 

In her subsequent testimony, the Veteran stated that she did not receive copies of either the June 1996 rating decision or the November 1996 Statement of the Case. Again, the record contains copies of both documents with accompanying cover letter, indicating that they were issued to the Veteran's address of record. Again, the Board must assume that these decisions were properly mailed. 

Despite claiming that she had no idea what was going on with the appeals system, the Veteran admitted that she signed documents, including a November 1996 document appealing the denial of her initial claim for service connection for PTSD to the Board. In March 1998, the Board issued a decision, denying the Veteran's claim and advising her of her possible appellate rights. The record does not contain a copy of a cover letter regarding the Board's decision indicating the address to which it was issued. Yet, Board decisions are issued to the address of both the Veteran and the Veteran's representative. The Veteran never stated that she did not get a copy of the Board decision. Moreover, in a January 1999 statement, the Veteran indicated that she wished to file a "notice of disagreement" with VA's decision, seemingly in response to the Board's decision. As there is no clear evidence indicating that the Veteran did not receive a copy of the Board decision, the Board must presume that it was properly mailed and delivered.  

The Board's decision regarding the Veteran's initial claim for service connection for PTSD was final when issued. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 
38 C.F.R. § 20.1100 (2013). Therefore, the New Orleans RO properly adjudicated the Veteran's January 1999 "notice of disagreement" as an application to reopen the previously denied claim of service connection for PTSD. In a June 1999 rating decision, issued to the Veteran's address of record, the New Orleans RO denied the Veteran's application to reopen service connection for PTSD. The Veteran did not appeal that decision in a timely manner and it became final. See 38 U.S.C.A. 
§ 7105(c), 38 C.F.R. § 20.1103. The Veteran did not file an additional application to reopen her claim for service connection until May 23, 2002. 

In conclusion, the Board finds that an earlier effective date of May 23, 2002, but no earlier, for the granting of service connection for PTSD is warranted. As to the granting of an effective date earlier than May 23, 2002, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2013).

ORDER

An effective date of May 23, 2002, but no earlier, for the grant of service connection for PTSD is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


